Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant's election with traverse of group I, claims 1-10 in the reply filed on 03/10/22 is acknowledged.  Applicants election of species SR7615 as a compound is also acknowledged. The traversal is on the ground(s) that the reference used in the restriction  teaches the compound that is excluded from the claims and thus there is  unity of invention with in the claims. While it is true that the art teaches the non-claimed compound, however the reference by Negishi et al. (JP 03271244,  Preparation of (trifluoromethoxy)phenols from bis[(trifluoromethoxy)phenyl] carbonates) or Murti et al. as discussed below teaches the claimed compound. Therefore there exists lack of unity amongst the inventions. The requirement is still deemed proper and final.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/10/22.


Claim Rejections - 35 USC § 112, indefiniteness 

	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1-6 recite the limitation “in particular” which makes the claim indefinite because;  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1-6 recite the broad recitation of R being linear or branched alkyl and the claim also recites R is methyl or perhalogenoalkyl which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi et al. (JP 03271244,  Preparation of (trifluoromethoxy)phenols from bis[(trifluoromethoxy)phenyl] carbonates).         

    PNG
    media_image1.png
    602
    974
    media_image1.png
    Greyscale


Negishi teaches microbiocide, 2-chloro-5-(trifluoromethoxy)- phenol as intermediate. Negishi teaches the claimed compound of formula (I) wherein W is H, R is perhalogenoalkyl and W, X, Y and Z are each independently chosen from H or halogen.
The reference does not explicitly teach use of the taught phenol for biocidal treatment. However, Negishi et al. teaches use of 2-chloro-5-(trifluoromethoxy)- phenol as microbicides and herbicides. Therefore, it would be within skill of an artisan to have utilized the same for biocidal treatment of a substrate  based on its inherent properties of being microbicides or herbicides. Since this compound is disclosed along with generically claimed phenols, it would be within skill of an artisan to have utilized 2-chloro-5-(trifluoromethoxy)- phenol as an antimicrobial agent on a substrate or humans for its intended purpose of bacterial treatment.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murti et al. (Ti - The chemical components of the roots of Decalepsis hamiltonii. V. Use of 4-o-methylresoreylic aldehyde as a preservative, presented in IDS).
Murti teaches use of 2, 4, 6-tribromo-3-methoxy-phenol as a preservative as shown below:

    PNG
    media_image2.png
    277
    694
    media_image2.png
    Greyscale

The compound reads on the claimed compound of formula (I) wherein W is H, R is alkyl and W, X, Y and Z are each independently chosen from H or halogen. The reference does not explicitly teach use of the taught phenol for biocidal treatment. However, Murti teaches the taught  phenol as a preservative. Therefore, it would be within skill of an artisan to have utilized the same for biocidal treatment of a substrate  based on its inherent properties of being microbicides or herbicides. Since this compound is disclosed along with aldehydes and phenols, it would be within skill of an artisan to have utilized 2-chloro-5-(trifluoromethoxy)- phenol as an antimicrobial agent on a substrate or humans for its intended purpose of being preservative or bacterial treatment.
Claim 7 is free of art. The closest prior art of record as discussed above does not teach or suggest the claimed method of biocidal treatment with the claimed compounds.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612